UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 40-F (Check One) o Registration statement pursuant to Section12 of the Securities Exchange Act of 1934 or þ Annual report pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934 For fiscal year ended:December 31, 2007 Commission file number:1-31956 CLAUDE RESOURCES INC. (Exact name of registrant as specified in its charter) Canada (Province or other jurisdiction of incorporation or organization) 1040 (Primary standard industrial classification code number) Not applicable (I.R.S. employer identification number) 224 4th Avenue South, Suite 200 Saskatoon, Saskatchewan S7K 5M5Canada (306) 668-7505 (Address and telephone number of registrant’s principal executive offices) CT
